Citation Nr: 0914412	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1997 to August 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which, in part, denied service 
connection for a right ankle disability.  The RO in St. 
Louis, Missouri, currently has jurisdiction over the 
Veteran's claim.

Two issues previously on appeal, entitlement to service 
connection for bilateral pes planus and a left ankle 
disability, were granted by the RO in rating decisions dated 
June 2006 and November 2007, respectively.  To the Board's 
knowledge, the Veteran has not disagreed with those 
decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection]. Therefore, these two 
matters have been resolved and are not in appellate status.

In the above-mentioned September 2005 rating decision, the RO 
also denied the Veteran's claim of entitlement to service 
connection for heat stroke residuals. While the Veteran 
perfected an appeal of this issue, the Veteran submitted a 
subsequent VA Form 9 in December 2007 indicating that he only 
wished to appeal his right ankle condition.  In this regard, 
he checked indicating that he had "read the statement of the 
case and any supplemental statement of the case I received."  
He further wrote that he was only appealing the issue of 
service connection for right ankle/foot condition.  
Furthermore, the Veteran's representative, in a December 2007 
Statement in Support of VA Form 9, wrote that the Veteran 
"disagrees with the following issue:  Denial of service 
connection for right ankle condition."  In light of the 
foregoing, the Board concludes that the issue of entitlement 
to service connection for heat stroke residuals is no longer 
before the Board. See 38 C.F.R. § 20.204 (2008).




FINDING OF FACT

A preponderance of the competent medical evidence of record 
does not indicate that the Veteran has a right ankle 
disability that is related to his military service. 


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
right ankle disability. In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

With respect to the standard of review, it is the Board's 
responsibility to evaluate the entire record after the 
evidence has been assembled.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

With respect to notice, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the VA 
dated May 23, 2005, including a request for evidence of a 
relationship between his current disability and an injury, 
disease, or event in military service.  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The May 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the May 2005 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's claim, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO and the Board's denial of service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The Veteran's claim of entitlement to 
service connection was denied based on elements (2), 
existence of a disability, and (3), a connection between the 
Veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the Veteran's claim, elements (4) and (5) remain moot.  In 
any event, the Veteran received a Dingess notification letter 
on March 20, 2006.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

With respect to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, private medical records 
and has provided him with a VA examination.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  


Legal Criteria 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).


Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.  Based on the 
facts of this case, the Board will begin its discussion with 
an analysis of the second Hickson element. 

With respect to Hickson element (2), in-service disease or 
injury, the Board has reviewed the Veteran's service 
treatment records.  While there is ample evidence that the 
Veteran was treated for a right foot fracture in service, 
there is no entry in the service treatment records that 
indicates that the Veteran complained of or sought treatment 
for a right ankle disability.  Nor is there any other medical 
record (including post-service treatment records) that 
indicates that the Veteran had a right ankle disability in 
service.  The Veteran's separation examination revealed no 
abnormalities with respect to the Veteran's right ankle. 

The Board has considered the Veteran's statement that he was 
treated in-service for a right ankle condition.  However, the 
Board finds the contemporaneous evidence from the Veteran's 
military service to be far more persuasive than the Veteran's 
own recent assertions to the effect that he sustained a right 
ankle injury in service. See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  Such records 
are more reliable, in the Board's view, than the Veteran's 
unsupported self-interested assertion.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

After a review of all the records, the Board finds that the 
evidence does not indicate that the Veteran had any right 
ankle injury or disease during service.  Hickson element (2) 
has not been satisfied, and the Veteran's claim fails on this 
basis alone. 

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (1), the credible medical 
evidence of record does not show that the Veteran has a right 
ankle disability. 

The Board is aware that the July 2005 pre-discharge VA 
examination diagnosed the Veteran with "recurrent ankles 
[sic] sprains, left greater than right."  However, upon 
review of the examination report, it is clear that this 
diagnosis is based solely on the Veteran's uncorroborated 
testimony.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]

Physical findings from the July 2005 VA examination revealed 
normal range of motion in the Veteran's right ankle with no 
laxity, edema, effusion or tenderness.  The examiner provided 
no explanation for her diagnosis in light of her negative 
medical findings.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his [or her] 
opinion").  In fact, the only problems identified with 
respect to the Veteran's right ankle during the VA 
examination were his recorded complaints of pain and 
occasional swelling.  These complaints were directly 
contradicted by the examiner's findings of no swelling and 
observation that the Veteran "was able to move his ankles 
actively, passively, and repetitively without signs of pain, 
discomfort or fatigability."  The examiner cited to no 
medical evidence to support her diagnosis.  Since it is clear 
that the examiner's diagnosis was based solely on the 
Veteran's reported history, the Board affords the examination 
report no probative weight. 

Moreover, after reviewing the Veteran's medical records and 
providing an examination of his right ankle, a September 2006 
VA examiner did not diagnosis the Veteran with a right ankle 
disability.  At that time, the Veteran had full range of 
motion of the right ankle following repetition.  Likewise, X 
-rays of the Veteran's right ankle taken in September 2006 
reveal no right ankle abnormalities. 

The Board observes that the Veteran has received private 
treatment for his service-connected left ankle condition on 
numerous occasions.  A review of these treatment records 
indicates that the Veteran has not once complained of right 
ankle pain.  This is powerful evidence against the claim.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  

A May 2008 report of contact contained in the Veteran's 
claims folder documents that he indicated that he received 
treatment for a right ankle condition from S.A., D.P.M.  It 
was noted that the Veteran had neither authorized the VA to 
obtain those records or had submitted the records in support 
of his claim.  The Veteran has been accorded ample 
opportunity to present competent medical evidence describing 
a current right ankle disability and has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

To the extent that the Veteran himself believes that a right 
ankle disability exists, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the Veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  Accordingly, Hickson element (1) 
has not been satisfied and the Veteran's claim fails on this 
basis as well. 

With respect to Hickson element (3), in the absence of a 
current disability as well as any evidence of a right ankle 
problem during service, it necessarily follows that a medical 
nexus does not exist.  Such is the case here.  Accordingly, 
Hickson element (3) has not been met and the Veteran's claim 
fails on this basis as well. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a right ankle disability, as Hickson elements (1), (2) and 
(3) have not been met.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


